In a proceeding pursuant to CPLR article 78, inter alia, to direct the Department of Health of the City of New York not to issue approval for a septic disposal system, the appeal is from a judgment of the Supreme Court, Richmond County, dated March 29, 1977, which dismissed the petition. Judgment affirmed, with one bill of costs payable to respondents appearing separately and filing separate briefs. There is substantial evidence in the record to support the finding that (1) there will be no health hazard to the community if the septic disposal system is constructed with a "back-up” system on the parcel in question and (2) respondents Tolas will suffer a special hardship if the permit is not granted. Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.